Giegerich, J.
The case of Lee v. Lee, 4 Civ. Pro. 321, is a direct authority for the allowance to the wife of alimony pendente lite, and counsel fees to enable her to defend an action brought by the husband -to annul a marriage. The principle upon which such allowance was made was thus clearly stated by the court in Brinkley v. Brinkley, 50 N. Y. 190, 193 “ Where an actual marital relation has been admitted or shown, and its existence is sought to be avoided by some fact set up by the husband and it devolves upon him to show that fact, alimony will be granted until that fact is shown.” This case, in its facts, comes directly within the above rule, and after reading the motion papers, I conclude that the defendant should have a counsel fee of $30, to enable her to defend the action, and $4 per week during the pendency thereof ;for the support of herself and the two children of the marriage. The counsel fee may be paid in weekly installments of $3 each.
Ordered accordingly.